DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Drawings
The drawings were received on 2/16/21.  These drawings are accepted as it appears to only modify the label 30 to 31.
Specification
The amendments to the specification on 2/16/21 are accepted.
Claim Objections
Claim 6 is/are objected to because of the following informalities: The recitation, “uniformly consistent” is not clear since the term is relative and it is not clear how much difference in temperature is permissible or what is included within the scope of the recitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 

Claim(s) 1, 3-7 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In regard to claim 1, the recitation, “reducing a pressure of the liquid cryogen in the tank to vent vapor and pressure in the tank to atmosphere,” includes new matter as the scope of the recitation includes that the pressure is reduced to atmospheric pressure, but this is not supported by the original disclosure. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 3-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	In regard to claim 1, the recitation, “reducing a pressure of the liquid cryogen in the tank to vent vapor and pressure in the tank to atmosphere,” is indefinite for many reasons.  First, it is not clear if the reducing of pressure is an action or a result.  It is not clear if venting occurs to reduce the pressure or if pressure is reduced by some other action and that venting results from the reducing.  Second, it is not clear how one is to vent vapor and pressure.  It is clear how one can vent vapor but not pressure.  Third, the recitation is indefinite as “and pressure in the tank” reintroduces pressure when the claim already introduced “a pressure of the liquid cryogen in the tank” in line 2.  It is not clear if this is the same pressure.  Fourth, is it not clear if the pressure must be reduced to atmospheric or if the vapor must be sent to the ambient atmosphere.
	In regard to claim 4, the recitation is indefinite as the scope of the language includes that the low pressure that the tank is reduced to is 10 psig and this is not consistent with the recitation of claim 1 that requires reduction to atmosphere.  Further the recitation is indefinite since, if the 10 psig is not an end pressure that the reducing results in, then reducing the pressure to 10 psig is inherent and the recitation provides no further limitation, since reduction to atmospheric pressure from 50 psig requires passing through a pressure of 10 psig.	
	In regard to claim 5, the recitation, “wherein repressurizing” is indefinite for reintroducing repressurizing anew and inappropriately.  This is especially indefinite since the claim previously referred to “the repressurizing” before amendment and the applicant took pains to obfuscate the claim limitation by removing “the”.  The applicant is requested to amend the claims with definite language.

	In regard to claim 7, the recitation, “wherein the reducing the pressure and repressurizing,” is indefinite for reintroducing repressurizing anew and inappropriately.  This is especially indefinite since the claim appropriately referred to “the repressurizing” before amendment and the applicant took pains to obfuscate the claim limitation by removing “the”.  The applicant is requested to amend the claims with definite language.

All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiler (US 5937655).
In regard to claims 1, 3, Weiler teaches a method for conditioning a liquid cryogen (liquid nitrogen, column 2, line 60) in a tank (12), comprising: 
reducing a pressure of the liquid cryogen in the tank to atmosphere (column 3, line 10-15), 
withdrawing the liquid cryogen from the tank (12) to a vaporizer (PB coil, 26), and 
re-introducing any vapor boil-off from the vaporizer (26) into the tank (12) for the vapor boil-off to re-pressurize the tank (12; column 3, line 17, column 4, line 10-15).
In regard to claim 4, Weiler teaches that the pressure of the tank is 50 psig (on its way to 400 psi, the pressure will be 50 psig at least at one point), and then the reducing the pressure is reduced to 10 psig (on its way to atmospheric the pressure will be 10 psig at one point).  
In regard to claim 5, Weiler teaches that re-pressurizing is resumed to the pressure of 50 psig (during the repressurization 50 psig is reached).
In regard to claim 6, Weiler teaches that after the re-pressurizing, a temperature of the liquid cryogen is uniformly consistent (temperature of the liquid in the tank is relatively consistent, compared to heating without the insulating tube 50) throughout the tank (12).  
In regard to claim 7, Weiler teaches that the reducing the pressure and the re-pressurizing the liquid cryogen occurs automatically (column 3, line 25-29).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
February 24, 2021